DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.
Response to Amendments and Arguments/ Remarks
3.	Applicant's arguments filed on 12/15/2020 has been entered and carefully considered. Claim 5 has been cancelled. Claims 1-4 and 6-20 have been examined and rejected.
4.	Applicant’s arguments, related to rejection under 35 U.S.C. § 103, filed on 12/15/2020 with respect to claims of Claims 1-4 and 6-20 have been considered but are have been considered but are moot in view of the new ground of rejection necessitated by applicant’s amendment and filing of the RCE.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1-4 and 6-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Abraham et al. (U.S. PGPub 2015/0063208) in view of Seed et al. (U.S. PGPub 2015/0381776) in view of Kim et al. (WIPO publication WO 2017/010760 hereafter Kim) in view of Gupta et al. (U.S. PGPub 2015/0006719).
As per claims 1 and 8,
Abraham teaches an apparatus comprising: a processor; and a memory coupled with the processor, the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations comprising: receiving a request message to manage a service, the request message comprising identifiers for a plurality of service elements (Abraham see paragraphs 0054-0069 and 0070-0082, block 402, an unsolicited message including a hash value of an input string can be generated via a wireless device. The input string can comprise both a name of a service and information identifying a type of the generated message, the unsolicited message can be a publish message configured to announce a service to other wireless devices and configured with numerous fields related to the service to be advertised, including a field used to identify the service ID, a hash value of a diversified input string can be utilized as a service ID and entered into the field of a publish message to identify a service, as shown in fig. 8A. table 800 shows different fields of a packet can be communicated among wireless devices in a NAN network concerning an attribute, a service discovery attribute or a service identifier attribute, a field for an attribute ID that 
Abraham fails to exclusively teach wherein each service element of the plurality of service elements are individual components of the service that are used to perform a subset of actions of the service or achieve partial functionalities of the service, and an indicator of a plurality of service element hosts for each service element of the plurality of service elements, wherein each service element host of the plurality of service element hosts is an entity where the service element is generated and provided; generating a record for the service based on the identifiers for the plurality of service elements and the plurality of service element hosts, the record comprising each of the plurality of service elements and a list of service element hosts that correspond to each of the plurality of service elements.
In a similar field of endeavor Seed teaches, 
wherein each service element of the plurality of service elements are individual components of the service that are used to perform a subset of actions of the service or achieve partial functionalities of the service, and an indicator of a plurality of service element hosts for each service element of the plurality of service elements, wherein each service element host of the plurality of service element hosts is an entity where the service element is generated and provided; generating a record for the service based on the identifiers for the plurality of service elements and the plurality of service element hosts, the record comprising each of the plurality of service elements and a list of service element hosts that correspond to each of the plurality of service elements (Seed 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Abraham with the teaching of Seed as doing so would provide an efficient standardized service level interfaces for incorporating an Internet of Things (IoT) service interface protocol layer in multiple nodes (Seed, see paragraph 0004).
Abraham in view of Seed fails to exclusively teach,wherein each service element host of the plurality of service element hosts is an entity where the service element is generated and provided;
In a similar field of endeavor Kim teaches wherein each service element host of the plurality of service element hosts is an entity where the service element is generated and provided (Kim see para 143-147,  as shown in fig. 5, in operation 1, the hub apparatus 100 registers service in formation from an external server. Specifically, the hub apparatus 100 acquires service information including identification information of services, sensors for performing the services (Physical hosts performing the service elements), device information mapped onto the services, in response to "service ID: 0001" being included in the request signal, the hub apparatus 100 determines that the 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Abraham in view of Seed  with the teaching of Kim as doing so would provide an efficient method for forming the device group containing multiple devices performing a service according to the service description and acquiring sensing information for performing the service (Kim see para 14).
Abraham in view of Seed  in view of Kim fails to exclusively teach publishing the record of the service comprising the corresponding service elements and the lists of service element hosts, wherein the record is published to a service layer.
In a similar field of endeavor Gupta teaches publishing the record comprising the list of service element hosts, wherein the record is published to a service layer (Gupta see paragraphs 0072-0081, as shown in fig. 8, at the producer IoT device, App1 registers/announces services 1A and 1B with the producer management application via a service announcement signal, 800, and App2 registers/announces service 2 with the producer management application via a service announcement signal, 805, service registration at the producer IoT device includes assigning a unique identifier to the application, producer management application provides a system signaling service used by applications to advertise app layer services by sending system signals advertising 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Abraham in view of Seed  with the teaching of Gupta as doing so would provide an efficient method for registering a set of services executing on the IoT devices and broadcastings or multicasting a system signaling service advertisement via a given system signal protocol to notify one or more consumer IoT devices in the local IoT environment that one or more services of the registered set of services are available (Gupta see paragraphs 0008).

As per Claim 16,
Abraham teaches a method comprising: receiving a request message to manage a service, the request message comprising identifiers for a plurality of service elements (Abraham see paragraphs 0054-0069 and 0070-0082, block 402, an unsolicited message including a hash value of an input string can be generated via a wireless 
Abraham fails to exclusively teach wherein each service element of the plurality of service elements are individual components of the service that are used to perform a subset of actions of the service and achieve partial functionalities of the service, and an indicator of a plurality of service element hosts for each service element of the plurality of service elements, wherein each service element host of the plurality of service element hosts is an entity where the service element is generated and provided; generating a record for the service based on the identifiers for the plurality of service elements and the plurality of service element hosts, the record comprising each of the plurality of service elements, a predetermined order of the plurality of service elements to be received by a Page 4 of 8DOCKET NO.: 101859.000996/2015P00217WOUSPATENT Application No.: 15/747,972 Office Action Dated: September 21, 2020 client requesting the first service, and a list of service element hosts that correspond to each of the plurality of service elements;

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Abraham with the teaching of Seed as doing so would provide an efficient standardized service level 
Abraham in view of Seed fails to exclusively teach,
wherein each service element host of the plurality of service element hosts is an entity where the service element is generated and provided;
In a similar field of endeavor Kim teaches wherein each service element host of the plurality of service element hosts is an entity where the service element is generated and provided (Kim see para 143-147,  as shown in fig. 5, in operation 1, the hub apparatus 100 registers service in formation from an external server. Specifically, the hub apparatus 100 acquires service information including identification information of services, sensors for performing the services (Physical hosts performing the service elements), device information mapped onto the services, in response to "service ID: 0001" being included in the request signal, the hub apparatus 100 determines that the service requested by the user is an air conditioning service using the pre- stored service in formation as shown in Table 1, the hub apparatus 100 determines sensors for the air conditioning service (with service elements a temperature sensor, a humidity sensor, a door opening detection sensor, an IR sensor, , the hub apparatus 100 may determine devices that are mapped onto the air conditioning service);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Abraham in view of Seed  with the teaching of Kim as doing so would provide an efficient method for forming the device group containing multiple devices performing a service according to the service 
 Abraham in view of Seed  in view of Kim fails to exclusively teach publishing the record of the service comprising the corresponding service elements and the lists of service element hosts, wherein the record is published to a service layer.
In a similar field of endeavor Gupta teaches publishing the record comprising the list of service element hosts, wherein the record is published to a service layer (Gupta see paragraphs 0072-0081, as shown in fig. 8, at the producer IoT device, App1 registers/announces services 1A and 1B with the producer management application via a service announcement signal, 800, and App2 registers/announces service 2 with the producer management application via a service announcement signal, 805, service registration at the producer IoT device includes assigning a unique identifier to the application, producer management application provides a system signaling service used by applications to advertise app layer services by sending system signals advertising app layer services, the system signaling service sends out a multicast/broadcast advertisement indicating availability of new/updated app layer signals. Producer applications advertise their services by sending service announcements as system signals using system signaling service (Publishing registered application service records to the service layer), at step 830, the producer management application transmits a system signaling service advertisement within the IoT environment that is configured to advertise that one or more app layer signals are currently available at the producer IoT device (service announcement signals for services, 1A, 1B and 2) where the system 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Abraham in view of Seed in view of Kim with the teaching of Gupta as doing so would provide an efficient method for registering a set of services executing on the IoT devices and broadcastings or multicasting a system signaling service advertisement via a given system signal protocol to notify one or more consumer IoT devices in the local IoT environment that one or more services of the registered set of services are available (Gupta see paragraphs 0008).

As per claims 2-3, 9-10 and 17-18,
Abraham in view of Seed in view of Kim in view of Gupta teaches the apparatus of claim 1, wherein the message comprises an identifier of a service, and the request message is received from a service host, which is the entity that announces a service and provides interfaces for clients to access the service and wherein the message is indicative of being from a service host (Abraham see paragraphs 0054-0069 and 0070-0082, block 402, an unsolicited message including a hash value of an input string can be generated via a wireless device. The input string can comprise both a name of a service and information identifying a type of the generated message, the unsolicited message can be a publish message configured to announce a service to other wireless devices and configured with numerous fields related to the service to be advertised, including a field used to identify the service ID, a hash value of a diversified input string 


As per claims 4, 6-7, 11-13 and 19-20
Abraham in view of Seed in view of Kim in view of Gupta teaches the apparatus of claim 1, wherein the message comprises a number of service elements a service is composed of, wherein the message comprises an indicator of a plurality of service element hosts for each service element, wherein the message comprises an indicator of a sequence of processing the first service element for the first service and wherein the first service element is temperature data (Seed se paragraph 0189, upon receiving the IoT Service Interface AGGREGATE request 2705, the IoT aggregation service may aggregate the resource representations based on the aggregation policy specified by the IoT network application, A.sub.1+A.sub.2, B.sub.1+B.sub.2, C.sub.1+C.sub.2, the IoT aggregation service may then transmit an IoT Service Interface AGGREGATE response 2710 back to the IoT network application 2710 containing the aggregated response),
wherein the message comprises an indicator of a sequence of processing the first service element for the first service (Seed see paragraph 146, the shown in fig. 12 
wherein the plurality service element comprises humidity data
and wherein the plurality service element comprises temperature data(Seed see paragraph 0106, COLLECT and CONCATENATE the three pieces of information such as time, temperature and humidity each hosted on different nodes in the network and generated by different services on these nodes).

7.	Claims 14 and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Abraham et al. (U.S. PGPub 2015/0063208) in view of Seed et al. (U.S. PGPub 2015/0381776) in view of Kim et al. (WIPO publication WO 2017/010760 hereafter Kim) in view of Gupta et al. (U.S. PGPub 2015/0006719) in view of Lee et al. (U.S. PGPub 2014/0108943);
As per claims 14-15,
Abraham in view of Seed in view of Kim in view of Gupta teaches system of claim 8, yet fails to teach further operations comprising providing a graphical representation of a geographic area, the graphical representation comprising indicators indicative of the location of the list of service element hosts and the graphical representation comprising indicators indicative of a confirmation of an update to the record.
In  similar field of endeavor Lee teaches further operations comprising providing a graphical representation of a geographic area, the graphical representation comprising indicators indicative of the location of the first service element and the graphical representation comprising indicators indicative of a confirmation of an update 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Abraham in view of Seed in view of Gupta with the teaching of Lee as doing so would provide an efficient method for browsing IoT, which can systematically provide IoT services for various things (Lee, see paragraphs 0010-0018).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJOY K ROY whose telephone number is (571)270-0675.  The examiner can normally be reached on 9 AM - 5 PM.





/SANJOY ROY/
Examiner, Art Unit 2457

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457